DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–20 are pending.
Claims 6, 7, 13, 14 and 20 are objected to.
Claims 1–5, 8–12 and 15–19 are rejected.
Response to Arguments
Applicant’s arguments, see pages 9-13, filed 2/17/2022, with respect to the rejection(s) of claim(s) 1–20 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Palmer (2014/0019426), Garg et al. (2018/0349487), Brockway et al. (2011/0093471)*, and Lilko et al. (2017/0199989).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 15-17 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Palmer (2014/0019426) in view of Garg et al. (2018/0349487), and further in view of Brockway et al. (2011/0093471).
Regarding claims 1, 8, and 15, Palmer substantially teaches A method/federated compliance system/computer program product comprising non-transitory computer-readable medium storing instructions translatable by a processor of a federated compliance system for:
providing, by a federated compliance system executing on a processor and having a federated retention policy mapper, a cloud-based centralized user interface on a user device (Fig. 3; Abstract; ¶49, centralized records management and lifecycle management of multiple disparate data storage systems is shown; records manager 310 can utilize system 350 to define a policy mappable to a set of records residing in data storage system 380; ¶¶46-47, hardware implementation description; ¶51, policies apply for purposes such as records compliance; ¶84, policies applied to records management of individual data includes retention scheduling as well; Fig. 15, user interface is shown, but Palmer does not explicitly identify that this user interface is "cloud-based");
presenting, by the federated compliance system through the cloud-based centralized user interface, a policy of interest and representations of disparate systems that match the policy of interest, the disparate systems operating in a distributed network computing environment and employing different repository schemas (¶14, management application can be built on common data model and configured for application of policies on content stored in the disparate data storage systems; ¶16, policies can be defined in a way such that it is effective across all the content stored in the disparate data storage systems; Fig. 4; ¶53, management application 452 can act as a user interface that controls application of policies to the data storage systems 480; Fig. 17; ¶44; ¶¶93-116, data storage systems are different - for example, repository data model can be translated to/from common data model - i.e. key name of "author" vs. "author name" or "author_name" and such amongst the disparate data storage systems; however, Palmer does not explicitly identify that such representation is made through a cloud-based centralized user interface; ¶47, distributed);
receiving, by the federated compliance system through the cloud-based centralized user interface, user-provided information on the policy of interest (Fig. 4, management application 452 can act as user input regarding policy editing to be applied to the disparate data storage systems; however, Palmer does not explicitly teach that such interface be cloud-based);
determining, by the federated compliance system utilizing the user-provided information on the policy of interest, attributes associated with the policy of interest from the different repository schemas employed by the disparate systems in the distributed network computing environment (Fig. 17; ¶¶93-116, for example, different key names can be mapped to a particular common data model for application of a policy across the disparate data storage systems, i.e. "author" against "author_name", "AuthorName", etc.; ¶47, distributed; ¶¶56-57, also, metadata and/or criteria related to application of a particular policy [in this case an RM policy] can also be stored for purposes of mapping a particular RM policy to a set of records for one data storage system, which can be adapted to different systems as identified in ¶¶70-72);
creating a federated retention policy by mapping, by the federated retention policy mapper using a data model, the attributes from the different repository schemas employed by the disparate systems to a common schema (Fig. 17; ¶¶93-116, for example, different key names can be mapped to a particular common data model for application of a policy across the disparate data storage systems, i.e. "author" against "author_name", "AuthorName", etc.; however, Palmer does not identify that this particular application of policy to the disparate data storage systems produces a federated retention policy; Fig. 3; ¶49, recoreds manager 310 can utilize system 350 to "define a policy applicable to a set of records"; ¶95, application of policy invovles mapping data models to and from common data models by the specific backend systems [thereby each specific backend system applying the policy creates each own policy applicable to each own backend systems by mapping common data model to the data model specific to its own backend system]),
passing the federated retention policy to each of the disparate systems (¶95, policies can be utilized by the individual backend systems applying said policies),
However, Palmer does not explicitly teach the cloud-based centralized user interface, wherein the mapping produces the federated retention policy; storing, by the federated compliance system, the federated retention policy in a federated space in the distributed network computing environment; and wherein the federated retention policy passed to a disparate system is adapted for the attributes from the repository schema employed by that disparate system based on the mapping between the attributes from the repository schema employed by that disparate system and the common schema.
Garg from the same field of endeavor teaches providing, by a federated compliance system executing on a processor and having a federated retention policy mapper, {a cloud-based centralized user interface on a user device} (Fig. 6, services can be rendered over network 650; Fig. 2, for example, access to management interface includes the URL as accessed over a DNS-resolved address; see also Fig. 1 and ¶42);
presenting, by the federated compliance system {through the cloud-based centralized user interface}, a policy of interest and representations of disparate systems that match the policy of interest, the disparate systems operating in a distributed network computing environment and employing different repository schemas (Fig. 6, services can be rendered over network 650; Fig. 2, for example, access to management interface includes the URL as accessed over a DNS-resolved address; see also Fig. 1 and ¶42);
receiving, by the federated compliance system {through the cloud-based centralized user interface}, user-provided information on the policy of interest (Fig. 6, services can be rendered over network 650; Fig. 2, for example, access to management interface includes the URL as accessed over a DNS-resolved address; see also Fig. 1 and ¶42);
wherein the mapping produces a federated retention policy; (Fig. 1; ¶5, retention policy application and settings using unified retention policy platform 112 with respect to data retention of multiple productivity platforms is shown/disclosed; for example, the unified retention policy with respect to particular file or any other data as shown in platforms 104(A) to 104(B) to 104(N) can rely on said unified retention policy platform 112 for similar application of a specified retention policy; see also ¶¶47-49) and
storing, by the federated compliance system, the federated retention policy in a federated space in the distributed network computing environment (Fig. 1, unified retention policy is stored apart from the actual storage of data within the systems 104(A) to 104(N); Fig. 6 is illustrative that such are stored in different systems/devices accessible over network 650).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Palmer using Garg to provide a management interface over the web accessible by a URL. By providing such accessibility, the users of the system in Palmer would have found easier to manage retention policies and edit them in order to better effectuate retention management of given files in records management settings.
However, the teachings do not explicitly teach wherein the federated retention policy passed to a disparate system is adapted for the attributes from the repository schema employed by that disparate system based on the mapping between the attributes from the repository schema employed by that disparate system and the common schema.
Brockway from the same field of endeavor teaches wherein the federated retention policy passed to a disparate system is adapted for the attributes from the repository schema employed by that disparate system based on the mapping between the attributes from the repository schema employed by that disparate system and the common schema (Abstract; to comply with legal/regulatory requirements of electronic discovery and legal hold requirements, systems as shown in Fig. 1A can retain data/records for compliance purposes; ¶14, according to various laws on disposition of documents and records with respect to specific countries, for example, "specific retention and disposition policies" that are required to be kept in, for example, particular classification schemas and metadata to countries is disclosed; ¶44, specific policies regarding records management, including retention policies is disclosed; ¶78, plurality of governance policies including the retention policy according to the laws of a particular country is disclosed; ¶79, application of particular policies to particular data is disclosed [where the policy attributes are assumed to be different, i.e. SOX retention compliance vs. HIPAA retention compliance]; ¶¶86-91, based on data that is "tagged in a certain manner", such as a required retention period or life cycle which may be a schema employed by the underlying storage system and the common schema, the applicable retention policies can be used such as period of data maintenance or encryption or other various types of retention actions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Palmer using Brockway to dynamically comply with the plethora of legal records management compliance requirements. By having the ability to specifically apply retention policies of different laws throughout different countries that are specifically associated with tagged properties, such policies centrally managed but dynamically applied to end storage systems would have resulted in automated management of the application of different retention laws of different countries thereby reducing the need for man hours to comply with said laws.

Regarding claims 2, 9 and 16, Palmer, Garg and Brockway teach the limitations of claims 1, 8 and 15 respectively. Palmer further teaches wherein the disparate systems include a plurality of cloud-based repositories and a plurality of off-cloud repositories and wherein the federated compliance system further comprises a cloud orchestrator and an off-cloud orchestrator, the method further (¶49, data storage systems include systems that are communicatively connected to management systems; ¶61, they also include off-line systems; ¶43, the embodiment of in-place information management system includes orchestration of records and management of records for repositories that are both accessible or "in-place" [data storage systems that are not under direct control of the management system itself, perhaps even offline]) comprising:
Garg further teaches syncing the federated retention policy with the plurality of cloud-based repositories through the cloud orchestrator; and syncing the federated retention policy with the plurality of off-cloud repositories through the off-cloud orchestrator (Fig. 1; ¶34, retention policy management portal 110 in tandem with retention policy enforcement engine 108 and unified retention policy module 112 can manage various data/file stored within platforms 104(A) to 104(N) through the URP 112 module; ¶31, the unified retention policy URP 112, which includes specifically the retention rules 114, can be used to relay information regarding such rules amongst other data to the individual platforms 104(A) to 104(N) in order to effectuate the specified retention rules via the URP 112 - here, Fig. 1 appears to suggest that the data included within the unified retention policy (URP) 112 as shown at top of the figure is communicated to the individual platforms 104(A) to 104(N) and works in tandem with them in order to apply said retention rules; though Garg does not explicitly teach that the URP 112 data transmitted over network occurs through off-cloud repositories, such repositories are disclosed in Palmer which would make it obvious that the retention policy implementation as disclosed in Garg would also be applied to Palmer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Palmer using Garg to enable retention policy management for storage media that is both connected on a network for ready access and/or not connected due to multitude of reasons (security of files, isolated records inaccessible by network for security purposes, off-site backups, etc.). By having the ability to manage content/data stored both online and offline through a centralized management system, the user of the system of Palmer would have found the management of both online and offline systems easier and better for compliance with records compliance laws.

Regarding claims 3, 10 and 17, Palmer, Garg and Brockway teach the limitations of claims 1, 8 and 15. Garg further teaches providing the federated retention policy mapper as a compliance service, wherein the federated compliance system further comprises a retention policy service; and communicating, by the compliance service, the federated retention policy to the retention policy service, wherein the storing is performed by the retention policy service (¶1, data retention policies can be completed as part of regulatory compliance purposes; Fig. 1; ¶34, retention policy management service 102, as part of its retention policy management enforcement, has the ability to perform various actions to be performed with respect to files that has particular retention policy associated with it; ¶47, retention policy management service has the ability to control particular file's disposition through setting the file's labels and working in tandem with the URP 112 modules within the individual data repository platforms 104(A) to 104(N)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Palmer using Garg to enable retention policy management for storage media that is both connected on a network for ready access and/or not connected due to multitude of reasons (security of files, isolated records inaccessible by network for security purposes, off-site backups, etc.). By having the ability to manage content/data stored both online and offline through a centralized management system, the user of the system of Palmer would have found the management of both online and offline systems easier and better for compliance with records compliance laws.

Regarding claims 5, 12 and 19, Palmer, Garg and Brockway teach the limitations of claims 1, 8 and 15 respectively. Palmer further teaches the syncing including mapping a data field in the common schema with a data field in a repository schema of the repository schemas (Fig. 17; ¶¶93-116, for example, different key names can be mapped to a particular common data model for application of a policy across the disparate data storage systems, i.e. "author" against "author_name", "AuthorName", etc.; however, Palmer does not identify that this particular application of policy to the disparate data storage systems produces a federated retention policy).
Garg further teaches receiving, by the federated compliance system through the cloud-based centralized user interface, an indication of a change to the policy of interest; (Fig. 6, services can be rendered over network 650; Fig. 2, for example, access to management interface includes the URL as accessed over a DNS-resolved address; see also Fig. 1 and ¶42; Fig. 2; 3B, for example, management interface can provide an administrator with the ability to change retention policy of a particular file) and
automatically propagating the change to the disparate systems (Fig. 1; ¶34, URP 112 can be configured to enforce retention rules as specified in 114; URP 112 exists within the management systems, configuration apparatus, and/or the storage platforms 104(A) to 104(N)),
the automatically propagating including modifying the federated retention policy to reflect the change and syncing the federated retention policy thus modified with the disparate systems (Fig. 3B, retention policy can be modified, where modification of the policy can be propagated to the various platforms and devices as shown in Fig. 1),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Palmer using Garg to enable retention policy management for storage media that is both connected on a network for ready access and/or not connected due to multitude of reasons (security of files, isolated records inaccessible by network for security purposes, off-site backups, etc.). By having the ability to manage content/data stored both online and offline through a centralized management system, the user of the system of Palmer would have found the management of both online and offline systems easier and better for compliance with records compliance laws.

Claims 4, 11 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Palmer (2014/0019426) in view of Garg et al. (2018/0349487), further in view of further in view of Brockway et al. (2011/0093471), and further in view of Lilko et al. (2017/0199989).
Regarding claims 4, 11 and 18, Palmer, Garg and Brockway teach the limitations of claims 1, 8 and 15 respectively. Palmer further teaches wherein the determining comprises determining categories of the attributes (Fig. 17; ¶¶93-94, mapping data models of a particular data storage system to a common data model for translation of data back and forth can be categorized into different types; however, Palmer does not explicitly identify that the types include the claimed categories in the limitations following) and
However, the teachings do not explicitly teach wherein the categories comprises: a category for attributes that are common in the disparate systems to which the policy of interest is applicable; a category for attributes that are common in a repository type; a category for attributes that are common across a single repository type; and a category for attributes that are specific to a single repository.
Lilko from the same field of endeavor teaches wherein the categories comprises: a category for attributes that are common in the disparate systems to which the policy of interest is applicable (Fig. 3; ¶58; ¶63, CMIS data model can constitute one type of a common data model used by plurality of repositories that can attempt to share data with other repositories [or itself]; this includes "common"/generic data that is shared by the repositories, for example "filename" property/attribute which can be mapped to "cmis:localName" object as part of its common model amongst the plurality of repositories that contain data objects; see also ¶12);
a category for attributes that are common in a repository type; a category for attributes that are common across a single repository type; (Fig. 4; ¶116, connectors 475 can be configured for "specific information system of information systems 480" so that the mined data from the specific information system can be mapped to the CMIS conventions; ¶131, connector providing this particularized repository mapping and translation services from/to CMIS types can be specified for "particular backend systems" that store content data; these connectors can be implemented such that similar "particular backend systems" can use the previously defined connectors in order to provide the mappings/translations of attributes per such particular backend systems; see also ¶¶131-36) and
a category for attributes that are specific to a single repository (Fig. 3, repository specific data models having its own unique attributes exist as well; see para. 109, for example a repository specific principal that represents all users with respect to mapping of permissions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Palmer using Lilko to more effectively utilize common data model that can be used to map various different metadata of content stored within data storage systems as identified in Palmer so that universal policies can be applied to all content data with respect to retention and disposition of the stored data. By having the ability to effectively map all different kinds of metadata of different categories, well-known common data models such as the CMIS (content management interoperability services) models would more effectively be utilized for universal retention/disposition services for files for compliance purposes.
Allowable Subject Matter
Claims 6, 7, 13, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458